Citation Nr: 0628666	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a myocardial 
infarction, claimed as secondary to or aggravated by service-
connected anxiety neurosis.

2.  Entitlement to an increased evaluation for service-
connected anxiety neurosis, manifested by nausea, vomiting, 
epigastric distress, and tachycardia, currently evaluated as 
50 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1948 to December 
1948.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  By a rating decision 
issued in May 2002, the RO granted an increased evaluation 
for anxiety neurosis, manifested by nausea, vomiting, 
epigastric distress and tachycardia, to 50 percent, effective 
December 18, 2001.  By a rating decision issued in September 
2002, the RO denied entitlement to TDIU.  The Board Remanded 
the claims for an evaluation in excess of 50 percent for 
anxiety neurosis and the claim for TDIU in May 2004.  In his 
November 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  The requested hearing was conducted in 
September 2003 by one of the undersigned Veterans Law Judges.

In its May 2004 Remand, the Board noted that the veteran had 
disagreed with a rating decision prepared in July 2003 and 
issued in August 2003 which denied a claim of entitlement to 
service connection for a myocardial infarction, as secondary 
to or aggravated by service-connected anxiety neurosis.  The 
Board noted that the claim for secondary service connection 
for a myocardial infarction was inextricably intertwined with 
the remanded claim for TDIU.  Following the veteran's timely 
disagreement with the denial of the claim, the RO issued a 
statement of the case (SOC) in April 2004 as to the claim for 
secondary service connection for a myocardial infarction, and 
the veteran perfected a timely substantive appeal of the 
adverse decision later that same month, in April 2004.  In 
his April 2004 substantive appeal, the veteran requested a 
Travel Board hearing on this issue.  The requested hearing 
was conducted in October 2005 by one of the undersigned 
Veterans Law Judges.

Because the veteran has testified before two Veterans Law 
Judges, and each must participate in this decision, this 
decision is being rendered by a panel of three Veterans Law 
Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2005).


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the veteran does not currently have residuals of 
myocardial infarction, and that coronary artery disease is 
not present; thus the evidence establishes that a myocardial 
infarction or coronary artery disease are not secondary to or 
aggravated by the veteran's service-connected anxiety 
neurosis.

2.  The veteran's symptoms of anxiety neurosis are manifested 
by Global Assessment of Functioning scores ranging from 51 to 
64, symptoms of cardiac distress so significant that the 
veteran was hospitalized and treated for myocardial 
infarction, panic attacks two to three times per week, 
paroxysmal nocturnal dyspnea, sleep disturbances, depression, 
somatization disorder, and gastrointestinal (GI) symptoms of 
such severity that he lost 40 pounds in the period from 
January 2005 to August 2005, although no organic cause for 
weight loss has been identified, among other symptoms and 
diagnoses.  

3.  Since January 2005, the veteran's GI symptoms of his 
anxiety neurosis have been manifested by indigestion, upper 
epigastric tenderness, nausea, intermittent vomiting, post-
prandial belching attacks lasting 45 minutes, dizzy spells 
relieved by burping, and excessive gas, among other symptoms.

4.  The cardiovascular and GI symptoms of the veteran's 
anxiety neurosis are of such severity as to result in total 
occupational impairment when considered in conjunction with 
other manifestations of the service-connected anxiety 
neurosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a myocardial 
infarction, to include coronary artery disease, claimed as 
secondary to or aggravated by service-connected anxiety 
neurosis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.310 
(2005).

2.  The criteria for an increased evaluation to 70 percent 
for service-connected anxiety neurosis, manifested by nausea, 
vomiting, epigastric distress, and tachycardia, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7010, 4.114, Diagnostic Codes 7305, 7308, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

3.  The criteria for TDIU have been met.  38 C.F.R. § 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a cardiac disorder, and contends that he is 
unable to work as a result of his service-connected anxiety 
disorder, which has increased in severity.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).

Since the grant of TDIU is favorable to the veteran, and is a 
complete grant of that benefit, further discussion of 
compliance with the VCAA as to that claim is not required.  

Following receipt in December 2001 of the veteran's claim for 
an increased evaluation for his service-connected anxiety 
neurosis, the RO issued a letter which explained some 
provisions of the VCAA, primarily VA's duty to assist the 
veteran to develop the claim.  The letter explained what 
evidence VA was responsible to obtain, and explained the 
veteran's responsibility to identify evidence.  

In August 2003, the RO issued a letter pertaining to the 
evaluation of the veteran's service-connected anxiety 
neurosis which advised the veteran of VA's duties to notify 
the veteran of the evidence required to substantiate the 
claim and to assist the veteran to develop the claim.  The 
letter advised the veteran of the status of the claim, the 
evidence received, what evidence VA was responsible to 
obtain, and advised the veteran of his responsibility to 
identify evidence he wanted VA to obtain on his behalf.  The 
letter advised the veteran that he could substantiate the 
claim by submitting evidence showing that his service-
connected disability had become worse.  

By a May 2004 Remand, the Board directed that the veteran be 
provided notice consistent with the VCAA, and directed that 
the claim of entitlement to service connection for a 
myocardial infarction be developed, including with notice 
consistent with the VCAA.  By a letter issued in May 2004, 
the Appeals Management Center (AMC) advised the veteran that 
additional evidence was needed to substantiate his claim, and 
advised him to submit or identify any pertinent records 
evidence not already of record.  The AMC advised the veteran 
that he should tell VA about "any other evidence or 
information that you think will support your claim."  He was 
also advised to send VA "any evidence in your possession 
that pertains to your claim."  

In short, this letter addressed each element identified in 
Pelegrini as information required to be provided to the 
veteran for compliance with the VCAA.  Moreover, this letter 
was predecisional, as it was issued prior to readjudication 
following the remand.  The Board finds that the May 2004 
notice advised the veteran of each element of notice 
described in Pelegrini, and, as each claim was thereafter 
readjudicated, the notice provided meets the requirements set 
forth in Mayfield, as to two of the claims on appeal.  

The veteran responded in May 2004, providing a list of those 
providers for which the veteran wanted VA to obtain records, 
and advising VA which records he would submit.  This response 
establishes that the veteran was aware of the VCAA 
notification.  

In August 2004, the AMC sent a letter to the veteran 
regarding the provisions of the VCAA as applied to the claim 
for service connection for a myocardial infarction.  This 
letter addressed VA's duty to assist the veteran to develop 
evidence, advised the veteran that he should tell VA about 
"any other evidence or information that you think will 
support your claim."  He was also advised to send VA "any 
evidence in your possession that pertains to your claim."  
An attachment advised the veteran of what evidence VA would 
obtain, what evidence the veteran should provide or identify, 
and included an attachment regarding what evidence was needed 
to substantiate the claim for service connection, including 
information about the criteria for direct service connection 
and information about the criteria for secondary service 
connection.  This letter provided notice in compliance with 
the VCAA as to the claim for service connection for a 
myocardial infraction.

In an August 2005 letter, the AMC advised the veteran of the 
provisions of the VCAA with respect to all three issues 
addressed in this appeal.  This letter, on the first page, 
advised the veteran, as to each of the claims on appeal, to 
tell VA about "any other evidence or information that you 
think will support your claim."  He was also advised to send 
VA "any evidence in your possession that pertains to your 
claim."  An attachment advised the veteran of VA's duty to 
assist him, and advised him of his responsibilities, 
including identifying evidence.  The letter included one 
attachment specific to each of the three claims addressed in 
this appeal which advised the veteran of the evidence needed 
to substantiate that claim, for a total of three attachments 
notifying the veteran of the evidence needed.  The Board 
finds that the August 2005 notice advised the veteran of each 
element of notice described in Pelegrini, and, as each claim 
was thereafter readjudicated, the notice provided meets the 
requirements set forth in Pelegrini and Mayfield.

The veteran was afforded VA examinations, testified at two 
hearings before the Board, and had numerous opportunities to 
submit evidence.  The Board finds that, if there is any 
defect in the notice or timing of the notice to the veteran 
of the provisions of the VCAA, that defect has not resulted 
in any prejudice to the veteran.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed.Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In particular, the Board notes that it would be 
adverse to the veteran's interests to Remand the claims for 
further notice to the veteran regarding evidence required to 
establish an effective date, where the grant of an increased 
evaluation for anxiety neurosis to 70 percent and the grant 
of TDIU are favorable to the veteran, and it would be adverse 
to the veteran's interests to remand the claims for further 
compliance with the VCAA rather than to grant the benefits to 
the extent possible at this time.  The veteran is not 
prejudiced because he is entitled to disagree with and appeal 
the assigned effective dates for each of those grants of 
benefits if he is not satisfied with the effective dates 
assigned.  

Any error in failing to notify the veteran regarding 
assignment of an effective date following a grant of service 
connection is harmless, since his claim for service 
connection for a myocardial infarction has been denied.  With 
respect to claims that are denied, the issue of an effective 
date is moot.  As to the claims for an increased rating and 
TDIU, the veteran will have an opportunity to disagree with 
the assigned effective dates following the rating decision 
which implements this decision.  It would be adverse to the 
veteran's interest to Remand the claim prior to granting the 
benefit.

1.  Claim for service connection for myocardial infarction, 
claimed as secondary to or aggravated by service-connected 
anxiety neurosis

In an August 2003 treatment note, W.N. Leimbach, MD, 
addressed the veteran's question as to whether a current 
heart condition was related to the veteran's service-
connected anxiety neurosis.  Dr. Leimbach opined that this 
"probably is not the case."  Dr. Leimbach concluded, 
however, that if the veteran did have significant coronary 
artery disease, his anxiety neurosis "could make it worse," 
although the disorder was not caused by the anxiety neurosis.  

In September 2003, the veteran underwent the diagnostic 
testing recommended by Dr. Leimbach, including cardiac 
catheterization.  In the history portion of the admission 
physical examination, it was noted that the veteran had been 
told he had a myocardial infarction in January 2002.  
Although a thallium stress test had suggested that there was 
an area of possible inferior wall ischemia, no focal wall 
motion abnormalities were found on cardiac catheterization.  
It was concluded that the thallium stress test was a false 
positive.  There was no significant coronary artery disease 
present.  

Dr. Leimbach concluded that the etiology of the veteran's 
chest pain and dyspnea on exertion was unclear, but it was 
not secondary to ischemic heart disease.  It was further 
noted that there was mild elevation of the left ventricular 
end diastolic pressure, which could be treated with medical 
management.  



Analysis

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish secondary service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Dr. Leimbach's August 2003 opinion that "it is probably not 
the case" that the veteran had a current cardiovascular 
disorder which could be directly caused by or secondary to 
the veteran's service-connected anxiety neurosis is the 
primary medical evidence as to this issue.  Since this 
opinion is unfavorable to a claim for service connection on 
any basis other than aggravation, the opinion establishes 
that the preponderance of the evidence is against the claim 
for service connection for a myocardial infarction as 
secondary to service-connected anxiety neurosis.  However, 
Dr. Leimbach's August 2003 opinion raises the possibility 
that, if significant coronary artery disease, claimed by the 
veteran as a myocardial infarction, were present, that 
disorder could be aggravated by the veteran's anxiety 
neurosis.  

After a cardiac catheterization was performed in September 
2003, however, Dr. Leimbach concluded that previous 
diagnostic examination which had confirmed a suspected 
myocardial infarction was, in fact, a false positive.  There 
was no evidence on cardiac catheterization of any ischemia of 
the heart wall.  This evidence places the preponderance of 
the evidence against the claim of entitlement to service 
connection for myocardial infarction, as it establishes that 
there is no current diagnosis of myocardial infarction.  In 
the absence of a current diagnosis of that disorder, service 
connection for myocardial infarction, claimed as secondary to 
or aggravated by service-connected anxiety neurosis, is not 
authorized.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Since Dr. Leimbach had previously opined that the veteran's 
service-connected anxiety neurosis might aggravate 
significant coronary artery disease, if present, his 
September 2003 conclusion that there was no significant 
coronary artery disease is, in effect, an opinion that 
coronary artery disease is not aggravated by the service-
connected disability.  This opinion places the preponderance 
of the evidence against a finding that the veteran has 
coronary artery disease which is aggravated by the veteran's 
service-connected anxiety neurosis.  

The Board notes that Dr. Leimbach did not provide an opinion 
as to whether the only cardiac disorder identified, mild 
elevation of the left ventricular end diastolic pressure, was 
secondary to or aggravated by the veteran's anxiety neurosis.  
However, the veteran has not submitted any claim as to this 
disorder, and a claim directed toward that disorder is not 
before the Board.

Dr. Leimbach's statement that the veteran's chest pain and 
dyspnea on exertion were not secondary to ischemic heart 
disease, and that medical management of the veteran's 
symptoms, without further specialized cardiovascular 
specialty consultation, was appropriate, further underscores 
his expressed opinion that the veteran does not have current 
residuals of a myocardial infarction or coronary artery 
disease as secondary to or aggravated by the veteran's 
service-connected anxiety neurosis.  

The evidence is not in equipoise to warrant a more favorable 
determination under the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt.  As the 
preponderance of the evidence is against the claim of 
entitlement to service connection for myocardial infarction 
or coronary artery disease, either as secondary to or as 
aggravated by service-connected anxiety neurosis, the claim 
must be denied.  

2.  Claim for an increased evaluation for service-connected 
anxiety neurosis

The veteran's treating mental health provider assigned a 
Global Assessment of Functioning (GAF) score of 60 in April 
2001.  At that time, the veteran complained of bad dreams, 
anxiety, worry about his wife's health, and worry about 
"routine things." 

In March 2002, the veteran was taking Zoloft.  His rate of 
speech was variable, sometimes slow, sometimes pressured and 
agitated.  He reported worsening depression and anxiety, 
distractibility, memory deficits, and panic attacks with 
increased heart rate and shortness of breath.  He also 
reported numbness of the lips and left side of the face, and 
vomiting and diarrhea with anxiety.  He reported that the 
anxiety or panic attacks occurred about four times weekly.  
The examiner opined that the veteran's impulse control was 
impaired and that there was some decrease in memory 
functioning.  The examiner assigned a GAF of 51.  

On VA examination conducted in January 2005, the veteran 
reported that he was currently being treated by a VA 
physician, Dr. K.  The examiner noted that he had reviewed 
Dr. K.'s treatment notes.  The veteran reported a chronic 
fast heartbeat, extreme nervousness, an easily upset stomach, 
intermittent vomiting, problems breathing at times, and panic 
attacks two to three times per week.  He reported sleep 
disturbances, bad dreams, and he would sometimes hear someone 
calling his name, but no one was there.  He reported that he 
was having more anxiety.  He was oriented to time, place, and 
person, and there was no evidence of psychotic features.  The 
examiner concluded that the veteran's GI complaints, 
tachycardia, and anxiety were related.  The examiner assigned 
a current GAF of 55 to 60.

VA outpatient treatment notes during the pendency of this 
claim disclose complaints of paroxysmal nocturnal dyspnea, 
dizzy spells which were relieved by burping, complaints of 
excessive gas, bloating, and belching for 45 minutes about 
two hours after a meal.  

In May 2005, the veteran underwent a complete radiologic 
examination for abdominal obstruction.  In June 2005, the 
veteran underwent diagnostic esophagogastroduodenoscopy for 
epigastric abdominal pain and weight loss and computed 
tomography (CT) of the abdomen, with and without contrast.  
In August 2005, he was scheduled for colonoscopy.  

July 2005 outpatient treatment notes reflect that a GAF score 
of 64 was assigned.  The veteran complained of anxiety and 
insomnia with bad dreams.  

The veteran, who was overweight at 240 pounds in February 
2005, lost 35 pounds between February 2005 and July 2005 as a 
result of gastrointestinal (GI) symptoms.  The clinical 
records reflect that the veteran was seen for medical 
treatment or testing more than 40 times during the period 
from January 1, 2005 to September 1, 2005.  

The most recent medication list discloses 20 active 
medications.  More than 100 medication prescriptions were 
filled for the veteran by VA during the period from November 
2001 to August 2005.  

Analysis

The veteran's current 50 percent evaluation for his anxiety 
disorder neurosis is assigned under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400, which addresses generalized 
anxiety disorder, and DC 7010, which provides the criteria 
for evaluation of supraventricular arrhythmia.  

Under DC 7010, a 10 percent evaluation is warranted for 
supraventricular arrhythmias with permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
or Holter monitor.  A 30 percent evaluation is warranted for 
supraventricular arrhythmias with paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by electrocardiogram 
or Holter monitor.  

Under the general rating criteria for evaluation of 
psychological disorders, a 50 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  DC 9400.

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  DC 
9400.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  The GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV criteria are 
applicable to VA disability compensation evaluations, by 
regulation.  38 C.F.R. § 4.125.

The examiner who conducted the March 2002 VA examination 
assigned a GAF score of 51, and a GAF score of 55 was 
assigned in January 2005.  Each of these examiners concluded 
that the veteran's GI complaints, tachycardia, and anxiety 
were related.  Each of the examiners considered the veteran's 
complaints of anxiety, depression, panic attacks, and the 
known diagnoses of major depressive disorder, panic disorder, 
and somatization disorder in assigning the GAF scores.  The 
Board finds that the assigned GAF scores, ranging from 51 to 
65, are generally consistent with a 50 percent disability 
evaluation under DC 9400.

The veteran's symptoms of tachycardia due to the service-
connected anxiety neurosis are evaluated by analogy to a 
cardiac disorder.  Since the veteran does not have an organic 
supraventricular arrhythmia, he does not meet any of the 
criteria for a 10 percent evaluation or a 30 percent 
evaluation as specified in DC 7010.  Nevertheless, the record 
reflects that he was hospitalized for treatment of a 
myocardial infarction, underwent cardiac catheterization, and 
requires continued medication for his tachycardia, and also 
complains of chest pain and dyspnea.  By analogy, the 
veteran's cardiac symptoms meet at least the criteria for a 
10 percent evaluation.  A 10 percent rating under Diagnostic 
Code 7010, supraventricular arrhythmias, contemplates 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 
7010.

The veteran's GI symptoms, if evaluated by analogy to ulcers 
or post-gastrectomy syndrome, essentially meet the criteria 
for a 20 percent evaluation, given the veteran's complaints 
of excessive gas, vomiting, diarrhea, upset stomach, and, in 
2005, unexplained weight loss.  Under Diagnostic Code 7305, 
duodenal ulcer, a 20 percent rating is provided for moderate 
disability; recurring attacks of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  Diagnostic Code 7308, 
postgastrectomy syndromes, assigns a 20 percent rating for 
mild symptomatology; infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7308.

The veteran also has problems breathing, with nocturnal 
paroxysmal dyspnea, orthopnea, and dizzy spells, among other 
somatic manifestations of anxiety. 

The providers and examiners who assigned the GAF scores 
focused essentially on the veteran's mental functioning only, 
and did not fully consider the industrial impairment 
resulting from the symptoms of cardiac and GI disorders which 
the psychiatric examiners believed were related to the 
service-connected anxiety neurosis.

However, the evidence now of record establishes that the 
veteran's cardiac symptoms, which were of such severity that 
he was hospitalized for myocardial infarction, are not due to 
a cardiovascular disorder.  The evidence now of record also 
establishes that there is no organic cause for the 
exacerbation of the veteran's GI symptoms, which resulted in 
marked weight loss in 2005.  When these symptoms are 
considered as part of the veteran's anxiety neurosis, it is 
clear that the anxiety neurosis presents greater industrial 
impairment than considered in the assignment of the GAF 
scores ranging from 55 to 64.   

When the veteran's manifestations of panic attacks, sleep 
disturbances, nervousness, impaired impulse control, and 
impaired memory are considered together with impairment due 
to complaints and treatment of cardiovascular symptoms, GI 
symptoms, and respiratory symptoms, and the numerous 
medications prescribed for those symptoms, and the numerous 
medical treatment visits and diagnostic evaluations, a 70 
percent evaluation for anxiety neurosis is warranted. 

The veteran does not meet the criteria for a total disability 
evaluation for anxiety neurosis, as he remains able to live 
at home, function independently, and maintain relationships 
with his wife and family.  His anxiety disorder does not 
result in gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting himself or others.  Despite his many symptoms of 
cardiac, GI, and other symptoms, the veteran has been 
hospitalized infrequently and is able to live at home, with 
the assistance of his wife.  This evidence is unfavorable to 
a total schedular evaluation for anxiety neurosis.  

The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable determination, as the evidence favoring a total 
schedular evaluation is not in equipoise with the evidence 
against such an evaluation.

3.  Claim for TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and [that the 
veteran] only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

If there is only one such disability, it shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  In this case, since a 70 percent evaluation has 
been assigned, in this decision, for the veteran's service-
connected anxiety neurosis, the veteran meets the criteria 
for schedular consideration of TDIU.  

The veteran's non-service-connected disabilities or his age 
may not be considered in determining entitlement to TDIU.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

Treatment and examination records reflect that the veteran 
has disturbances of sleep and mood, although his thinking is 
cognitively intact.  The veteran has not worked since 1991, 
when he retired with more than 25 years with Whirlpool as a 
quality inspector in a factory.  The examiners and providers 
who have assigned GAF scores have assigned scores ranging 
from 64 to 55.  

The veteran testified, at his October 2005 Board hearing, 
that he had episodes of rapid heartbeat two or three times a 
week.  The veteran has, for many years, reported panic 
attacks two or three times a week.  The veteran has, for many 
years, suffered sleep disturbances.  While medications appear 
to have increased his ability to sleep for longer periods, he 
complains of paroxysmal nocturnal dyspnea.  The veteran's GI 
symptoms are reported to include attacks of belching lasting 
up to 45 minutes at a time after he eats.  

The clinical records reflect that approximately 20 
medications are currently prescribed for the veteran, the 
majority of which are for symptoms associated with the 
service-connected anxiety neurosis, including tachycardia and 
GI symptoms.  The veteran has, since January 2005, averaged 
at least one VA medical appointment weekly, and has, 
throughout the pendency of this claim, had numerous invasive 
diagnostic examinations, including cardiac catheterization 
and esophagogastroduodenoscopy, as well as numerous less 
invasive radiologic examinations, including thallium stress 
testing and CT examinations of the abdomen.  

As noted above, the veteran's cardiac symptoms were so severe 
in 2002 that the veteran was hospitalized for treatment of 
myocardial infarction, and he continued to be treated for 
that disorder, including after hospitalization and thallium 
stress testing, until he underwent cardiac catheterization.  
The veteran's GI symptoms, described above, were so severe in 
2005 that he lost 40 pounds in a 6-month period from January 
2005 to July 2005, although all diagnostic examination 
results associated with the claims files before the Board 
have disclosed no organic GI abnormality.  

Given the veteran's panic attacks, tachycardia, episodes of 
dizziness, belching attacks, numerous medications, and 
numerous medical appointments for his service-connected 
symptoms, among other manifestations of his service-connected 
disability, it is difficult to picture an employer who would 
hire the veteran or an occupation that the veteran could 
pursue, given his education and experience.  

While the veteran's anxiety neurosis does not meet or 
approximate the criteria for a total schedular evaluation 
under DCs 9400 and 7010, it appears to the Board that the 
severity of symptoms the veteran experiences renders him 
individually unemployable at this time.  The Board concludes 
that the criteria for TDIU have been met.

(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for a cardiovascular 
disorder, claimed as a myocardial infarction, is denied.

An increased evaluation to 70 percent for service-connected 
anxiety neurosis, manifested by nausea, vomiting, epigastria 
distress, and tachycardia, is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.

The appeal for TDU is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.  



______________________________               
______________________________
                 Steven L. Cohn		               Kathy 
A. Banfield
             Veterans Law Judge,                                            
Veterans Law Judge, 
        Board of Veterans' Appeals                                 
Board of Veterans' Appeals


_________________________________________________
Barbara B. Copeland
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


